In a coram nobis proceeding, defendant appeals from an order of the County Court, Kings County, dated November 3,1961, which denied, after a hearing, his application to vacate a judgment of said court, rendered November 22, 1948 after trial, convicting him of attempted robbery in the first degree, and imposing sentence upon him as a second felony offender. The judgment was affirmed by this court (276 App. Div. 781). Order affirmed. No opinion. Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.